Citation Nr: 1744384	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability, to include as secondary to an upper respiratory disorder.

2.  Entitlement to service connection for tinnitus, to include as secondary to an upper respiratory disorder.

3.  Entitlement to service connection for an upper respiratory disorder, to include as secondary to a bilateral hearing loss disability and / or tinnitus.  

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Marine Corps League

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1969 to March 1971, with service in the Republic of Vietnam from January 1970 to March 1971.  The Veteran was awarded the Combat Infantry Badge and Bronze Star Medal with 1 Oak Leaf Cluster, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from August 2010 and October 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

With respect to the back disability claim, the record indicates the Veteran filed an original claim for a low back injury in April 1972.  A June 1972 VA Form 21-3101 noted that the Veteran's health records were not on file.  In July 1972 the RO sent the Veteran a letter informing him that the service department was having difficulty locating his medical records and asked him to furnish any records of treatment during service in his possession.  An October 9, 1972 VA Form 21-523, Disallowance Disability or Death Claim, indicates that the claim was disallowed due to the Veteran's failure to furnish requested evidence.  However, a July 2010 VA Form 21-3101 shows the Veteran's complete service treatment records were requested and obtained in July 2010.  Accordingly, the Veteran's back disability claim will be reconsidered in accordance with 38 C.F.R. § 3.156(c) (2017).

Based on the statements of the Veteran and the medical evidence of record, the Veteran's claim for service connection for a sinus disorder has been recharacterized as noted above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In March 2017, the Veteran testified before the undersigned at a videoconference Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

The issue of entitlement to an annual clothing allowance for service-connected bilateral lower extremity neuropathy has been raised by the record in an August 2012 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There appear to be outstanding relevant medical records.  A June 1972 VA back examination noted that the Veteran's back symptoms had not been severe since he last reported to the VA hospital.  The examiner's note suggests the Veteran received treatment for back complaints prior to June 1972, and the Veteran's April 2010 VA Form 21-4138 indicated that he was briefly treated by VA after service.  However, VA medical records from this timeframe have not been associated with the claims file.  Additionally, a September 18, 2004 record from Dr. Freedman noted that the Veteran received chiropractic care for back pain following a car accident in 1984; however it does not appear that an attempt has been made to locate these records.  On remand, outstanding VA and private medical records should be obtained.

The Veteran was afforded a VA audiological examination in September 2010.  The audiometric results indicated the Veteran had a hearing loss disability for VA compensation purposes in his left ear, but not his right ear.  Further, the VA examiner opined that the Veteran's hearing loss disability and tinnitus were not related to service, as the Veteran's left ear hearing loss had a conductive overlay that was not consistent with noise-induced hearing loss, and that his service treatment records showed no threshold shift between entrance and separation.  

In an email correspondence submitted by the Veteran in April 2013, an unidentified physician directed the Veteran to follow-up on the Veteran's assertion that the audio testing was done quickly and haphazardly, and that he kept pressing the button, as well as seek an explanation as to why one element of a conductive hearing loss ruled out some kind of sensorineural hearing loss.  The Board further observes that additional audiological testing was performed in November 2011 based on the Veteran's report of a change in his hearing.  While the Veteran's hearing was noted to be stable since September 2010, the precise audiometric threshold findings were not included.  See February 2013 CAPRI file on Virtual VA, pg. 210.  

The April 2013 correspondence, though from an anonymous source, raises a legitimate question regarding why the presence of a conductive overlay ruled out sensorineural hearing loss.  Additionally, the Veteran asserted that his "ear issues" and upper respiratory disorder could have aggravated each other; however there has been no opinion requested on this contention.  Further, the Veteran's report of a change in his hearing and the absence of precise audiometric thresholds in the November 2011 record persuade the Board that a new audiological examination is warranted.

The examiner is reminded that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has not been afforded an examination for his upper respiratory disorder.  VA and private medical records show that the Veteran is receiving treatment for rhinitis and sinusitis.  See June 9, 2010 VA medical record and August 25, 2011 VA medical record.  Although the Veteran's service treatment records do not document any indication of a sinus condition, on his March 1971 report of medical history the Veteran reported experiencing hay fever.  Further, the Veteran submitted an email from a physician who observed that the Veteran's 1971 report of "hay fever" was his way of indicating a history of sinusitis and rhinitis.  Under these circumstances, an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the Veteran is not service-connected for hearing loss, tinnitus, or upper respiratory disorders, in the interest of judicial economy, the Board finds it appropriate to seek opinions on secondary service connection for these claims.

The Veteran was afforded a VA examination in connection with his original back claim in June 1972.  At that time, no back condition was found, and the examiner did not render an opinion.  Since that time, the Veteran has been diagnosed with lumbar stenosis and degenerative spondylolisthesis.  The Veteran's service treatment records are silent for a back condition, and at separation the Veteran denied any history of back problems.  However, he has consistently reported that he injured his back during boot camp.  See April 1972 VA Form 21-526, April 2010 VA Form 21-526, and March 2017 Hearing Transcript, pp. 14-16.  Under these circumstances a contemporaneous VA examination is warranted.

The Veteran's claim for a right hip disability is predicated on service connection being established for his low back disability.  Thus, the back examiner is asked to render an opinion on the Veteran's claimed right hip disability if it is determined that the Veteran's low back disability is at least as likely as not related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities, including any records from 1971 through 1972 if such records exist.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including chiropractic care he received after a 1984 motor vehicle accident.

3.  Thereafter, schedule the Veteran for a new VA audiological examination.  The examination report must reflect that review of the claims file occurred.  All necessary testing must be accomplished.  The examiner must describe the extent of current hearing loss, and state whether a disability exists for VA purposes.

The examiner should review the entire claims file, to include this remand, and respond to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current bilateral hearing loss disability had its onset during, or was caused by or related to, military service to include his credible reports of excessive in-service noise exposure.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus had its onset during, or was caused by or related to, military service, to include his credible reports of excessive in-service noise exposure.

c.  Whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability was caused by the Veteran's upper respiratory disorders.

d.  Whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability was aggravated by the Veteran's upper respiratory disorders.

e.  Whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused by the Veteran's upper respiratory disorders.

f.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed tinnitus was aggravated by the Veteran's upper respiratory disorders.

If aggravation is found for the bilateral hearing loss disability and / or tinnitus, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's claimed disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the upper respiratory disorders.

The examiner is directed to assume the Veteran was exposed to excessive noise during service.  Additionally, the examiner is requested to comment on the June 1972 VA examination report indicating that hearing loss was not noted and that the Veteran's ears were normal; the September 2010 VA opinion regarding the Veteran's hearing loss; and the Veteran's April 2013 statement which referenced a February 2012 study from the National Institute on Deafness and Other Communication Disorders.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

With respect to the direct service connection opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and relationship to service of any diagnosed upper respiratory disorders.  The written report must reflect that the claims file was reviewed.  Based on the review of the record, the examiner is asked to provide an opinion on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed rhinitis and sinusitis is related to active service, to include the Veteran's reported hay fever.

b.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed rhinitis and sinusitis is caused by the Veteran's bilateral hearing loss disability and / or tinnitus.

c.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed rhinitis and sinusitis is aggravated by the Veteran's bilateral hearing loss disability and / or tinnitus.

If aggravation is found for the respiratory disorder, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's respiratory disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the bilateral hearing loss disability and / or tinnitus.



A full and complete rationale for any opinion expressed is required.  The examiner's attention is directed to the various lay statements regarding the Veteran's in-service and post-service symptoms.  Laypersons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Next, schedule the Veteran for a VA examination to determine the nature and relationship to service of any diagnosed back disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the review of the Veteran's claims file and examination of the Veteran, the examiner is asked to opine on the following:

a.  Identify any diagnosed back disability present since approximately April 1972, the date of the Veteran's original back disability claim.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed back disability is caused by or related to service.

If any diagnosed back disability is determined to be at least as likely as not related to active service, the examiner is asked to opine on the following questions:

c.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right hip disability was caused by the Veteran's back disability.

d.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right hip disability is aggravated by the Veteran's back disability.

If aggravation is found for the right hip disability, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hip disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the back disability.

In rendering the requested opinions, the examiner's attention is invited to the Veteran's reports of sustaining a back injury during basic training, including his April 1972 claim, June 1972 VA examination notes, April 2010 claim, and March 2017 hearing testimony; the March 1971 separation examination and report of medical history noting the Veteran had a clinically normal spine and denied recurrent back pain or any back problems; the June 1972 VA examination report indicating the Veteran's spine was clinically normal and that no back condition was found; and the September 2014 record from Dr. Freedman noting the Veteran's reported history of back pain beginning in 1984 after a car accident with subsequent chiropractic treatment.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

